FRANK, Acting Chief Judge.
James Parris pleaded guilty to robbery and was sentenced to twenty-four months’ probation. We have reviewed this matter in accordance with our obligation expressed in In re Anders Briefs, 581 So.2d 149 (Fla. 1991), and affirm his conviction. We strike from his sentence, however, a $15.00 cost imposed without statutory authority for the “Court Improvement Fund,” and a $150.00 cost imposed for the cost of prosecution. See Reyes v. State, 655 So.2d 111 (Fla. 2d DCA 1995).
ALTENBERND, J., and HALL, VINCENT T., (Senior) J., concur.